Citation Nr: 0942674	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  98-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a right hand injury based upon Department of 
Veterans Affairs medical treatment in February 1991.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The appellant served on active duty from October 1974 to 
January 1975, from May 1976 to February 1977, and from April 
to December of 1980.

The appellant's case, in part, initially came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  His current claim 
regarding benefits pursuant to § 1151 was denied in an 
October 1991 rating decision of the VA RO in Phoenix, 
Arizona. 

The Board would note that when this claim originally came 
before the Board, the issues on appeal included entitlement 
to service connection for a back disability, arthritis of the 
hands (claimed as secondary to a service-connected left elbow 
fracture residuals), and a cervical segment of the spine 
disorder (claimed as secondary to service-connected head 
injury residuals).  Also on appeal was a claim involving the 
timeliness of a substantative appeal with respect to a claim 
involving posttraumatic stress disorder.  

The Board remanded this case in February 2000, December 2003, 
and December 2005.  Also, the appellant provided testimony 
before the undersigned Acting Veterans Law Judge (AVLJ) 
during a Travel Board hearing in February 2005.  A transcript 
of that hearing was prepared and has been included in the 
claims folder for review.  

Further, as to the appellant's claim for a right hand injury 
pursuant to 38 U.S.C.A. § 1151, the Board notes that it 
appears that the RO received the appellant's substantive 
appeal on February 9, 2004, as noted in the December 2004 
supplemental statement of the case (SSOC).  This would 
constitute a timely appeal, as the statement of the case was 
not issued until January 2004.  However, as noted in the 
December 2005 remand, the appellant's substantive appeal is 
not associated with the claims file.  The Appeals Management 
Center (AMC) in Washington, DC, indicated, in a March 2006 
document, that the substantive appeal could not be found, and 
the AMC denied the claim on the basis of an untimely appeal.  
However, and notwithstanding the apparent absence of this 
document, the Board found that all doubt should be resolved 
in the appellant's favor as to the timeliness of the appeal 
and the Board assumed jurisdiction over this matter in its 
Decision/Remand of February 2008.

With respect to the Board's Decision/Remand of February 2008, 
in that action, the Board granted service connection for a 
back disorder and a disability of the cervical segment of the 
spine.  The issue involving service connection for arthritis 
of the hands and the timeliness issue were denied.  The 
remaining issue, that involving the residuals of a right hand 
injury, was remanded to the RO via the AMC for the purpose of 
obtaining additional medical evidence.  

The claim has since been returned to the Board for review.  
Upon reviewing the development that has occurred since 
February 2008, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes 
that the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for medical examination of 
his hand and the appellant attended that examination.  The 
examiner reviewed the appellant's complete and voluminous 
claims files, and provided a response to the questions posed 
by the Board.  The results were then returned to the AMC and 
the AMC issued a SSOC after reviewing the results of the 
information obtained.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates 
of the Board's Decision/Remand of February 2008.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand 
by the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2009).

FINDINGS OF FACT

1.  The objective evidence of record demonstrates that, in 
February 1991, the appellant underwent surgery to correct a 
fracture to the right fourth metacarpal that was performed at 
the VA medical center (VAMC) in Phoenix, Arizona.  

2.  The objective and probative medical evidence of record 
demonstrates that, since undergoing the surgery in February 
1991, the appellant reinjured not only his right fourth 
metacarpal but other bones and joints of his right hand.  

4.  The probative and competent medical evidence of record 
demonstrates that a current additional disability of the 
Veteran's right fourth metacarpal has not been diagnosed.  


CONCLUSION OF LAW

The criteria compensation under the provisions of 38 U.S.C. 
§ 1151 for the residuals of a right hand injury based upon VA 
medical treatment in February 1991 are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1990); 69 Fed. Reg. 
46, 426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. § 
3.361 (2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

VA originally provided the appellant a VCAA letter in March 
2004.  This letter informed the appellant of what evidence 
was required to substantiate the claim for benefits pursuant 
to 38 U.S.C. § 1151 (post 1996) and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The Board would note that the correct 
standards for the appellant's particular 38 U.S.C. § 1151 
claim, i.e., a claim stemming from 1991, were provided to the 
appellant in an August 2009 SSOC.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. 
Cir. 2007) (Mayfield III).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
record reflects that the appellant has undergone a VA 
examination of his right hand and, more specifically, of the 
right fourth metacarpal.  This occurred in June 2009 and 
those results are included in the claims folder for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before the Board.  The appellant 
availed himself of this opportunity and provided testimony in 
February 2005 before the undersigned AVLJ.  During that 
hearing, he complained of the treatment he obtained at the 
VAMC after surgery was performed on the right fourth 
metacarpal.  He asserted that, when a pin that was placed in 
the finger was removed, the removal was done incorrectly.  
Furthermore, he complained of pain in the finger, the lack of 
flexion in the finger, and about the finger "popping".  He 
insinuated that he had a current disorder and that the cause 
of the disorder was the surgery that had occurred fourteen 
years previously.  The appellant was given notice that the VA 
would help his obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issue now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non- 
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file that includes VA medical records and 
examination reports and his written statements and oral 
testimony in support of his claim.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the VA claiming that surgery 
(and after care) that was accomplished on his right fourth 
metacarpal in February 1991 at the Phoenix VAMC was faulty.  
He asserts that, in some manner, the surgery was faulty 
because he continues to suffer from pain and other 
restrictions of the finger.  Thus, he believes that because 
of the surgical treatment, he now has an additional 
disability that is the fault of the VA health care system.  
He has submitted a claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 that was received by the RO in May 1991.

At the time that the appellant filed his claim for benefits, 
the law provided under 38 U.S.C.A. § 1151 (West 1991) that, 
where a appellant shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
appellant's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

As will be discussed below, the above statutory and 
regulatory provisions apply in the adjudication of claims for 
benefits under section 1151 which were filed on or before 
October 1, 1997.  Amendments to 38 C.F.R. §§ 3.358 and 3.800 
were subsequently issued.  See 69 Fed. Reg. 46,426, 46,433-
435 (Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.358, 3.800, 
etc. (2009)).

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court (Supreme Court) found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the implementing regulation in effect at that time, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  However, that same Court decision further 
held that not every "additional disability" was 
compensable.  The validity of the remainder of 38 C.F.R. § 
3.358 was not questioned.  See Gardner, 115 S. Ct. 552, 556 
n.3 (1994):  "We do not, of course, intend to cast any doubt 
on the regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . VA's action is not 
the cause of the disability in those situations."  In sum, 
the Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded "that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision in Gardner.  Section 
(c)(3) of 38 C.F.R. § 3.358 was amended to remove the 
"fault" requirement that was struck down by the Supreme 
Court.  38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the appellant, or, in 
appropriate cases, the appellant's representative.  
'Necessary consequences' are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered."  

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.  61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  

Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the May 
23, 1996, final regulation, as amended in 2004.  Thus, 
neither evidence of an unforeseen event nor evidence of VA 
negligence would be required in order for this claim to be 
granted.

The Board is aware that, generally, whenever there is a 
change in law during the course of a claim and appeal, the 
Board considers both the former and the current criteria 
because, should a liberalized analysis be warranted under the 
revised provisions, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).

In this matter, the Veteran clearly is placed at an advantage 
by having his claim decided under the previous provisions of 
the section 1151 statute, because that law, as interpreted in 
the Gardner litigation, did not require a showing of VA 
malpractice of some kind in order for the claimant to 
prevail.

With respect to the Veteran's actual claim, the record 
reflects that, in February 1991, he underwent surgery on his 
right fourth metacarpal to repair a fracture to the 
metacarpal at the VAMC in Phoenix.  The appellant's finger 
was incised, the fracture exposed, and a metallic pin 
inserted into the distal fragment of the bone and out the 
metatarsophalangeal (MP) joint.  The wound was then sutured 
and the hand dressed.  Per the surgical report, the appellant 
"tolerated" the procedure well without complications.  

Approximately three weeks after the surgery was accomplished, 
the appellant returned to the VAMC in Phoenix, with 
complaints, and for treatment involving the finger.  A slight 
pin tract infection had occurred and the pin was removed.  
The infection was treated and abated.  

The appellant then submitted a claim for benefits pursuant to 
section 1151 in May 1991.  On his VA Form 21-4138, Statement 
in Support of Claim, he claimed that his treatment was 
"negligent" and that he was suffering from pain along with 
restrictions in movement and gripping.  It is noted that this 
occurred after the appellant had sought treatment in the 
middle of April 1991 for pain emanating from the right fifth 
metacarpal and skin abrasion over the metacarpophalangeal 
(MCP) joint.  

Following the Veteran's submission for benefits, a VA 
examination of the finger was accomplished in August 1991.  
The examiner reported that the finger, along with the hand, 
were swollen, and the finger was tender and produced 
observable pain.  The range of motion of the finger was 
normal and the grip strength was found to be somewhat 
decreased.  

The appellant visited the VAMC in October 1991.  He was 
involved in a street fight and had injured his right hand.  
X-ray films of the right hand were produced and it was 
discovered that he had again fractured his previously-
operated-on finger.  Bite marks were also present on his 
hand.  A splint was initially put on the finger and then 
open-reduction internal fixation of the finger was performed.  
In other words, the right fourth metacarpal was once again 
operated upon and repaired.  The finger was dressed and the 
appellant was subsequently released from the VAMC.  

The record reflects that the appellant did not mention any 
complaints involving his right hand until March 1998.  At 
that time, he complained of undifferentiated pain the hand 
and a reduction of grip strength.  Upon examination, the 
medical provider found that the metacarpal joints of the 
hands were swollen.  It was further reported that the fourth 
left finger was deformed.  No mention was made of the right 
fourth metacarpal.  A specific diagnosis of the hand was not 
given.  

Approximately one year later, in June 1999, the appellant was 
once again at the VAMC following a human bite of the right 
hand.  Cellulitis had developed and his hand was incised and 
drained.  No specific complaints involving the right fourth 
metacarpal were given.  

The appellant once again fractured a bone in the right hand 
in April 2003.  However, the metacarpal that was fractured 
was the fifth metacarpal and surgery was not required - only 
casting of the finger.  There are no other medical treatment 
records addressing the finger disability.  

As reported above, in February 2008, the Board remanded the 
Veteran's claim for the purpose of obtaining a medical 
opinion as to whether the appellant currently had an 
additional disability of the right fourth metacarpal as a 
result of his February 1991 surgery at the VAMC in Phoenix.  
Such an examination was accomplished in June 2009.  It is 
noted that the VA examining physician reviewed the complete 
claims folder (eight plus volumes) and reported doing so in 
the preface of his examination report and performed a 
clinical examination.  

The VA examiner reported that, in February 1991, the 
appellant underwent surgery on the right fourth metacarpal in 
order to reduce a fracture and insert a pin.  Next, the 
examiner chronicled the post-surgery treatment that the 
appellant received and the injuries that occurred to the 
right hand several weeks after surgery (when a pin tract 
infection was diagnosed and required surgical removal of the 
pin with no evidence of ongoing infection thereafter), and in 
October 1991, June 1999 and, again, in April 2003.  In the 
examination report, it was stated that the appellant was not 
complaining about his right hand grip strength but was, 
instead, complaining about the stiffness and lack of 
extension of the fingers in the hand.  After examining the 
Veteran's hand, the VA physician stated that:

	. . . the patient does not have any 
additional right hand disability as a 
result of the surgery done here in 
February 1991.  It is not unusual for a 
pin irritation to cause some just 
localized infection with the need for the 
pin removal and this was appropriately 
done and there is no story that there was 
an incipient infection following this pin 
removal.  He of course goes on to have 
another fracture of the same metacarpal 
six to seven months later which adds to 
the scarring and the right 
metacarpophalangeal lack of full 
extension.  So therefore it is very less 
likely that the residual symptoms in the 
right hand at the present time are due to 
any right hand surgery done in February 
1991, at least to this examiner's point 
of view.  The fourth metacarpal fully 
healed and currently is still healed and 
well aligned according to x-rays taken 
just last week.  

Over the long course of this appeal, i.e., since 1991, the 
appellant has not submitted any additional medical documents 
that would corroborate his various assertions.  As noted in 
the VA physician's June 2009 opinion, the appellant's VA 
medical treatment records have been obtained and included in 
the claims folder.  Also included are any other records that 
the VA has been apprised thereof.  These records do not 
contain an assessment that is contrary to the one given by 
the VA physician in June 2009.

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he suffers from pain in the finger or that he believes that 
the range of motion of the finger is reduced.  However, he is 
not competent to say that he has an actual additional 
disability that is related to the surgery that was performed 
in February 1991 at the Phoenix VAMC.  In other words, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994), (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his belief that he now suffers from a right fourth 
metacarpal disability because of the surgery he underwent in 
February 1991.  The Board also believes that the appellant is 
sincere in expressing that opinion.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
He is not competent to provide complex medical opinions 
regarding the nature of the appellant's purported finger 
disability.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

Upon review of the probative evidence of record, the Board is 
of the opinion that the preponderance of the objective 
evidence of record fails to show that the appellant now 
suffers from an additional disability of the right fourth 
metacarpal due to treatment at a VA medical facility in 
February 1991.  While the appellant may contend that his 
finger produces pain, pain or other symptoms, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which a 
benefit may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  There is no competent, medical 
evidence suggesting that the appellant has a disorder of the 
finger that is attributable to the surgery of February 1991.  
The records from the time of treatment do not indicate any 
increased in disability following the corrective surgery due 
to VA medical treatment.  Rather, the medical records show 
post-surgery recurrent injuries and surgeries to the finger 
and the hand.  

Accordingly, it is the Board's conclusion that the 
preponderance of the competent and probative evidence of 
record is against the appellant's claim for section 1151 
benefits for residuals of a right hand injury as a result of 
VA medical care administered in February 1991.

In summary, compensation is not warranted for a residuals of 
a right hand injury claimed by the appellant as due to VA 
medical treatment, because the weight of the evidence 
preponderates against a grant of these benefits under 38 
U.S.C.A. § 1151. In reaching this conclusion, the Board has 
considered the applicability of our longstanding reasonable-
doubt/benefit- of-the-doubt doctrine.  We are sympathetic 
with the appellant's right hand problems, and understand his 
concerns, but the competent medical evidence of record does 
not place his claim in relative equipoise. As the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57. 

The claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a right hand injury based upon Department of 
Veterans Affairs medical treatment in February 1991 is 
denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


